IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46185

STATE OF IDAHO,                                  )
                                                 )   Filed: May 9, 2019
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
DAVID HOWARD STOKES,                             )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order revoking probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before HUSKEY, Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       David Howard Stokes pled guilty to possession of a controlled substance. I.C. § 37-
2732(c). In exchange for his guilty plea, an additional charge was dismissed. The district court
sentenced Stokes to a unified term of five years, with a minimum period of confinement of one
and one-half years; suspended the sentence; and placed Stokes on probation. Subsequently,
Stokes admitted to violating the terms of the probation, and the district court consequently
revoked probation and ordered execution of the original sentence. However, the district court
retained jurisdiction and sent Stokes to participate in the rider program.        Stokes appeals,
contending that the district court abused its discretion in revoking probation.

                                                 1
        It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158, 162, 244 P.3d 1244,
1248 (2010). A decision to revoke probation will be disturbed on appeal only upon a showing
that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834 P.2d at 327. In
reviewing the propriety of a probation revocation, the focus of the inquiry is the conduct
underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho 618, 621,
288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the record
before the trial court relevant to the revocation of probation issues which are properly made part
of the record on appeal. Id.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion in revoking probation or in ordering execution of Stokes’s
sentence. Therefore, the order revoking probation and directing execution of Stokes’s previously
suspended sentence is affirmed.




                                                2